PER CURIAM.
The husband appeals and the wife cross appeals from a final judgment of dissolution of marriage.
The trial court’s judgment, among other provisions, stipulated:
3. That the Respondent/Husband shall pay to the Petitioner/Wife the sum of Two Hundred Fifty Dollars ($250.00) per month for the support and maintenance of the minor child of the parties. Said support shall continue as long as the child is a minor, and/or pursues a continuous course of education. The method is set forth in Exhibit “A” attached hereto and incorporated herein.
4. That the Respondent/Husband is responsible for the minor child’s medical expenses as long as the child remains a minor, and/or pursuing a continuous course of education.
As the wife concedes, the trial court erred in requiring that support continue beyond the date that the parties’ child obtains his majority. Grapin v. Grapin, 450 So.2d 853 (Fla.1984); Stultz v. Stultz, 504 So.2d 5 (Fla. 2d DCA 1986) (no legal duty to pay child support beyond majority absent finding of physical or mental deficiencies).
We find no merit in the remaining points raised by the husband in this appeal and we find no merit in the point raised by the wife in her cross appeal.
Accordingly, we amend the judgment by striking the language, “and/or pursuing a continuous course of education” from paragraphs 3 and 4 and the language, “pursues a continuous course of education” from Exhibit A. As amended, we affirm the trial court’s judgment.
SCHEB, A.C.J., and RYDER and HALL, JJ., concur.